ALLOWABILITY NOTICE

EXAMINER COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
ALLOWED CLAIMS
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a cerebrospinal fluid shunt plug comprising a shunt plug housing that has a shunt valve recess formed therein and an intracranial monitoring device recess with an access hole formed therein, as illustrated below:


    PNG
    media_image1.png
    782
    1303
    media_image1.png
    Greyscale

Specifically, a shunt valve is provided for positioning within the shunt valve recess, and an intracranial monitoring device is provided for positioning in the intracranial monitoring device recess and passage through the access hole of the shunt plug housing.  The shunt valve and intracranial monitoring devices are separate and distinct elements from the shunt plug housing, that they are configured to be positioned within the shunt plug housing by the user.  
The prior art does not teach or suggest an CSF shunt plug device wherein a shunt valve and intracranial monitoring device are separate elements that are independently positionable within the housing.  
The closest prior art is Mauge (US 2006/0211946; cited previously), which teaches a CSF shunt plug comprising a shunt valve and an intracranial monitoring device (specifically a pressure sensor).  However, Mauge does not teach or suggest that the monitoring device and shunt valve are separate and distinct elements from the shunt valve housing that are configured to be positioned within corresponding recesses of the shunt plug housing.  Since Mauge’s device is formed as a closed, integrated housing, it is unclear how or why one of ordinary skill in the art would have modified Mauge’s shunt plug device to have a distinctly formed shunt valve recess, intracranial monitoring device recess, and access hole that are configured to have corresponding devices positioned therein by the user. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781